Citation Nr: 1547039	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-41 926 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for iritis, bilateral eyes.  

2.  Entitlement to an increased rating for a lower back disorder, evaluated as 10 percent disabling since February 1, 2010.  

3.  Entitlement to service connection for fibromyalgia. 

4.  Entitlement to service connection for polyarthralgia.   

5.  Entitlement to service connection for gout. 

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

[An appealed issue regarding the denial of reimbursement under VA's Licensing and Certification (LAC) program is the subject of a separate decision issued with this decision under a different docket number]. 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

Issues #2-6 are remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).    


REMAND

A remand of each of the issues is necessary for the following reasons.  

In October 2010, the Veteran perfected an appeal to the Board of the issue regarding a higher initial rating for an eye disability.  He underwent VA examination for this disorder over five years ago in September 2009.  He asserts in statements of record dated until as recent as December 2014 that the VA examinations did not describe the severity of the disability, and that his disorder has since worsened.  As such, the Board finds that an examination is required to determine the current severity of the eye disability.  Furthermore, the Veteran has submitted relevant medical evidence dated until as recent as December 2014, which should be reviewed in a new VA examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Much of the new evidence has been submitted since the August 2010 Statement of the Case (SOC), and should be readjudicated in a Supplemental SOC (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

With regard to the remaining claims, the AOJ denied the increased rating claim for a back disorder in an October 2013 rating decision against which the Veteran filed a January 2014 notice of disagreement (NOD).  The AOJ denied the service connection claims for gout, fibromyalgia, and polyarthralgia in an April 2015 rating decision against which the Veteran filed an April 2015 NOD.  The RO denied the service connection claim for PTSD in an August 2015 rating decision against which the Veteran filed an October 2015 NOD.  A SOC must be issued in response to the NODs.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in August 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of VA medical records dating from August 2015 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination into his claim for a compensable initial rating for his eye disability.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner is asked to provide a report addressing the current nature and severity of the eye disorder.  In conducting the examination and report, the examiner should consider and refer to the Veteran's competent and credible lay statements describing any symptoms he may experience that relate to the service-connected disorder. 

3.  Then, readjudicate the issue of entitlement to an increased rating for the eye disability, in light of all evidence of record, to include any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

4.  Issue a SOC regarding the claims for service connection for gout, polyarthralgia, fibromyalgia, and PTSD, and for the increased rating claim for a back disorder, based on the January 2014, April 2015, and October 2015 NODs. The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on these claims and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issues be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






